Name: Commission Regulation (EEC) No 1486/83 of 8 June 1983 amending Regulation (EEC) No 610/83 concerning the opening of a standing invitation to tender for the export of barley held by the Danish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 6 . 83 Official Journal of the European Communities No L 151 /37 COMMISSION REGULATION (EEC) No 1486/83 of 8 June 1983 amending Regulation (EEC) No 610/83 concerning the opening of a standing invitation to tender for the export of barley held by the Danish intervention agency its intention to set 15 June 1983 as the date for the final partial tender ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 4 (2) of Regulation (EEC) No 610/83 is replaced by the following : '2 . The time limit for the submission of offers for the final partial tender is 15 June 1983 at 1 p.m . (Brussels time).' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), Whereas Commission Regulation (EEC) No 610/83 (4), as last amended by Regulation (EEC) No 11 69/83 Q, opened a standing invitation to tender until 29 June 1983 for the export of 200 000 tonnes of barley held by the Danish intervention agency ; Whereas in its communication of 2 June 1983 the Kingdom of Denmark informed the Commission of This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 June 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 164, 14. 6 . 1982, p. 1 . (3 OJ No L 202, 9 . 7 . 1982, p. 23 . (4) OJ No L 72, 18 . 3 . 1983, p . 21 . O OJ No L 128 , 18 . 5 . 1983 , p . 18 .